Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s independent claims 1, 7 and 13 disclose: executing a test of a web application with a headless browser activated in response to a request to schedule the web application test received from a dashboard server, wherein the web application test comprises a plurality of test actions; sending an input request comprising at least a hint and a session identifier to the dashboard server in response to a user input trigger associated with one of the test actions during the execution of the web application test by the headless browser; executing the associated one of the test actions with the headless browser and using input data received from the dashboard server in response to the input request; and recording during the execution of the web application test, and outputting to the dashboard server when the web application test is complete, one or more web pages associated with the web application and analysis results.
Prior art fails to disclose: ; sending an input request comprising at least a hint and a session identifier to the dashboard server in response to a user input trigger associated with one of the test actions during the execution of the web application test by the headless browser; executing the associated one of the test actions with the headless browser and using input data received from the dashboard server in response to the input request. These limitations in combination with the claim as a whole is patentably distinct over the prior art of record.
Prior art Levi (US 2018/0196649) disclose a headless browser may be used to execute a test flow of the computer readable code of the web application on the anchor browser and each one of the target browsers. In one example, the test flow may analyze the web application state document object model (DOM) structure and map each element with its CSS selector as a unique identification and its style together with appearance information (¶0041).

Prior art Zazo (US 2020/0133829) discloses a method comprises executing a web-based application within a first browser, executing and displaying a second browser inside of the web-based application, receiving, via the second browser, data indicative of one or more inputs comprising a browser session and recording and storing the one or more inputs on a computer readable medium. In accordance with an exemplary and non-limiting embodiment, the method may further comprise utilizing the stored one or more inputs to simulate a load on a server. In accordance with another exemplary and non-limiting embodiment, utilizing the stored one or more inputs comprises replaying the stored one or more inputs as inputs to the server at a predetermined scale. In accordance with another exemplary and non-limiting embodiment, replaying the stored one or more inputs comprises running a plurality of browsers in a headless mode (¶0015).
Prior art Nagamalla (US 2015/0363304) discloses declarative UI automated testing for testing web applications. The web applications may be accessed from a browser or may be any native application running on a computer or mobile device. Declarative testing in the described embodiments may be used to create or manage user experiences related to a software application or system. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.